Citation Nr: 1213206	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-39 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for strongyloidiasis.

2.  Entitlement to service connection for ulcerative colitis, secondary to strongyloidiasis.


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Waco, Texas, which denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his September 2010 substantive appeal.  The Veteran rescheduled his May 2011 hearing and failed to report for his scheduled hearing in September 2011 without cause.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board remands this case for a VA examination.

The Veteran contends that he has a parasitic infection, strongyloidiasis, which is the result of his foreign sea service in the Navy.  He claims that the infection can only be acquired outside the United States and that the only time he has left the country was during service.  He further contends that he has ulcerative colitis as a result of the strongyloidiasis.  The Veteran has submitted additional evidence following certification of this appeal consisting of medical articles describing strongyloidiasis.  These articles indicate that the infection is the result of a nematode infection acquired in a variety of contexts, including travel to endemic areas.  

While the Veteran contends that the infection occurs only outside the United States, some articles submitted on his behalf suggest that endemic areas include long-term penal institutions and certain areas in the United States, including rural Appalachian states such as Kentucky, Tennessee and West Virginia and tropical areas such as Puerto Rico.  Furthermore, the Veteran has contended that his travel in the Navy exposed him but he has not explained what about his travel likely exposed him to the nematode.  His participation in a VA examination will allow for development of what, in particular, the Veteran believes was responsible for his infection and development of other potential avenues of infection of which the Veteran may be unaware.  The articles do support delayed onset of symptoms for decades.  The Board remands for a VA examination.  

The Veteran's contention regarding ulcerative colitis is that the condition is secondary to his strongyloidiasis.  He has reported that his physician has linked the two together.  As the Board is remanding for VA examination in connection with the strongyloidiasis claim, the Board will include the ulcerative colitis in the examination request.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine:

a) whether the Veteran's strongyloidiasis and ulcerative colitis disorders are at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to his in-service travel in the Navy.  The examiner should describe the Veteran's in-service activities that were likely to result in infection, if any.  

b) Whether the Veteran's ulcerative colitis is at least as likely as not etiologically related, either by causation or aggravation, to his strongyloidiasis.

The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

